    Case: 1:20-cv-05932 Document #: 7 Filed: 01/19/21 Page 1 of 2 PageID #:232




                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

DR. DAVID SHIFRIN,                                  )
DR. K. SHEILA SHIFRIN,                              )
THE SHIFRIN GROUP, LLC,                             )
THE D.A.S. GROUP, LLC,                              )
CHICAGO COSMETIC SURGERY                            )
INSTITUTE LLC,                                      )
                                                    )
         Plaintiffs,                                )   Case No: 1:20-cv-05932
                                                    )
                 v.                                 )   Honorable Manish S. Shah
                                                    )
JOHN DOES 1-78,                                     )   Magistrate Judge Gabriel A. Fuentes
                                                    )
         Defendants.                                )

                           STATUS REPORT PURSUANT TO
                       ORDER ENTERED DECEMBER 28, 2020 (Doc #6)

         Pursuant to Doc. #6, the Plaintiffs submit the following Status Report:

         1.      The Plaintiffs have elected to pursue their case in state court. They will not file an

Amended Complaint or Motion to Reconsider with this Court.

Dated:           Chicago, Illinois                      PLAINTIFFS,
                 January 19, 2021

                                                        /s/ Graham Deurance
                                                        By: One of Their Attorneys
                                                        Graham Deurance
                                                        Mudd Law Offices
                                                        411 South Sangamon Street, Suite 1B
                                                        Chicago, Illinois 60607
                                                        Illinois Bar No.: 6325600
                                                        graham@muddlaw.com




                                                   1
     Case: 1:20-cv-05932 Document #: 7 Filed: 01/19/21 Page 2 of 2 PageID #:233




                               CERTIFICATE OF SERVICE

       I, Graham Deurance, do hereby certify that service of this STATUS REPORT
PURSUANT TO ORDER ENTERED DECEMBER 28, 2020 (Doc #6) shall be accomplished
pursuant to Electronic Case Filing (“ECF”) as to ECF Users and shall be sent as indicated to any
non-ECF parties listed in the service list below all on the 19th day of January, 2021.


                                                     /s/ Graham Deurance
                                                    Graham Deurance - #6325600
                                                    Mudd Law Offices
                                                    411 South Sangamon Street, Suite 1B
                                                    Chicago, Illinois 60607
                                                    312.964.5051 Telephone
                                                    312.803.1667 Facsimile
                                                    graham@muddlaw.com
                                                    docket@muddlaw.com


                                       SERVICE LIST

Means by which to communicate with Defendants is as yet unknown.




                                               2
